Name: Council Regulation (EC) No 1244/2001 of 19 June 2001 amending Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R1244Council Regulation (EC) No 1244/2001 of 19 June 2001 amending Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policy Official Journal L 173 , 27/06/2001 P. 0001 - 0004Council Regulation (EC) No 1244/2001of 19 June 2001amending Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) For direct payments under the various income support schemes in the common agricultural policy, statistics show that a high number of farmers receive very small amounts. The aid schemes make no distinction between farmers receiving small amounts and those receiving larger amounts, the eligibility conditions and administrative and control provisions being the same.(2) Setting up a simplified aid scheme for farmers receiving small amounts can contribute to reducing the administrative burden at the level of farmers, national administrations and the Commission. It is appropriate to test the efficiency of such a scheme for a trial period. Farmers entitled to small amounts or willing to accept a smaller amount of aid should receive, during a minimum period, one global payment per year, under simplified conditions. Due to its temporary nature, participation in the scheme should be on a voluntary basis both for Member States and farmers in the Member States that decide to apply the scheme.(3) In order to simplify administrative procedures, Member States should be allowed to make single combined payments to participating farmers, covering the aids granted under this simplified scheme and those granted under other support schemes.(4) Without prejudice to the existing common rules for direct support schemes established by Regulation (EC) No 1259/1999(3), taking into account that the scheme is on a trial basis, it is appropriate to provide the Commission with the necessary flexibility to implement the scheme. To achieve the aim of simplification, it may moreover be necessary to derogate, in certain well defined and justified cases, from the existing rules provided for in the relevant Regulations concerning the support aids as well as Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(4).(5) Regulation (EC) No 1259/1999 establishes common rules for direct support schemes under the common agricultural policy. It is therefore appropriate to amend it to include this simplified scheme.(6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1259/1999 is hereby amended as follows:1. the following Article shall be inserted: "Article 2a1. For the calendar years 2002 to 2005 a simplified scheme shall be established under which Member States may decide that the payments under the following support schemes are made under the conditions laid down in this Article and the rules adopted for its implementation:- arable crops area payments including grass silage payment, supplementary amounts, set-aside payments, durum wheat supplement and special aid, as provided for in Articles 2, 4 and 5 of Regulation (EC) No 1251/1999(6),- grain legumes area aid as provided for in Article 1 of Regulation (EC) No 1577/96(7),- rice area aid as provided for in Article 6 of Regulation (EC) No 3072/95(8),- special premium, suckler cow premium, including when paid for heifers and including the additional national suckler cow premium when co-financed, extensification payments as well as additional payments, when paid in addition to aid provided for under this indent as provided for in Articles 4, 6, 10, 13 and 14 of Regulation (EC) No 1254/1999(9),- ewe and she-goat premium and LFA supplements as provided for in Article 5 of Regulation (EC) No 2467/98(10).The Regulations mentioned in the first subparagraph are hereinafter referred to as 'the relevant regulations'.2. Participation in the simplified scheme shall be on a voluntary basis. Applicants shall have access to the scheme if they have received aid under at least one of the support schemes covered by it during each of the three calendar years preceding the year of application. Farmers receiving early retirement aid under Regulation (EC) No 1257/1999 may not participate in the scheme.3. The amount which a farmer may receive under the scheme shall be the highest of:(a) the average of the amounts granted under the relevant regulations during the three calendar years preceding the year of application,(b) the total amount granted under the relevant regulations in the calendar year preceding the year of application.Area aids for flax and hemp, provided for in Article 4 of Regulation (EEC) No 1308/70(11) shall be included in the calculation.In case of application of Article 4 of this Regulation during the reference periods referred to in points (a) and (b), the amounts referred to in the said points (a) and (b) shall be calculated as the amounts that would have been granted before application of Article 4.4. The amount referred to in paragraph 3 shall be no more than EUR 1250.However, applicants who would be entitled to receive higher amounts under the relevant regulations may choose to enter the simplified scheme if they agree to receive no more than the maximum amount without prejudice to paragraph 5.Aid under the simplified scheme shall be paid once a year, starting from the year in which application for participation in the scheme is made, until 2005.5. Member States may decide to apply Article 4 to the simplified scheme.6. Applicants will undertake to maintain the land in good agricultural condition. They may use the land for any agricultural purpose except for the production of hemp falling within CN Code 5302 10 00.Member States shall define good agricultural conditions taking into account notably, the measures they have taken in the application of this Regulation and Article 19(4) of Regulation (EC) No 2316/1999(12).7. Member States may decide to implement the simplified scheme at national or regional level and to combine the date of payments under the Simplified Scheme with the date of payment under any other support scheme.";2. Article 11 shall be replaced by the following: "Article 11Detailed rules1. The Commission shall be assisted by the Management Committee for cereals set up by Article 23 of Regulation (EC) No 1766/92(13) or, where appropriate, by other relevant management committees.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.3. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month.4. In accordance with paragraph 2, the Commission shall adopt:- detailed rules for the application of Article 2a including any derogation from the relevant regulations and Regulation (EEC) No 3508/92(14), which are necessary to achieve the aim of simplification, notably those related to eligibility conditions, dates of application and payment and control provisions as well as detailed rules in order to avoid double claims in respect of the area and production covered by the simplified scheme,- amendments to the Annex as may become necessary taking into account the criteria set out in Article 1, and- where appropriate, detailed rules for the application of this Regulation including, in particular, the measures necessary to avoid Articles 3 and 4 being circumvented, as well as those concerning Article 7."Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 19 June 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 120E, 24.4.2001, p. 146.(2) Opinion delivered 14 June 2001 (not yet published in the Official Journal).(3) OJ L 160, 26.6.1999, p. 113.(4) OJ L 355, 5.12.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 495/2001 (OJ L 72, 14.3.2001, p. 6).(5) OJ L 184, 17.7.1999, p. 23.(6) Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops (OJ L 160, 26.6.1999, p. 1). Regulation as last amended by Regulation (EC) No 1038/2001 (OJ L 145, 31.5.2001, p. 16).(7) Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes (OJ L 206, 16.8.1996, p. 4). Regulation as last amended by Regulation (EC) No 811/2000 (OJ L 100, 20.4.2000, p. 1)(8) Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (OJ L 329, 30.12.1995, p. 18). Regulation as last amended by Regulation (EC) No 1667/2000 (OJ L 193, 29.7.2000, p. 3).(9) Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (OJ L 160, 26.6.1999, p. 21).(10) Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat (OJ L 312, 20.11.1998, p. 1). Regulation as last amended by Regulation (EC) No 1669/2000 (OJ L 193, 29.7.2000, p. 8).(11) Regulation (EEC) No 1308/70 of the Council of 29 June 1970 on the common organisation of the market in flax and hemp (OJ L 146, 4.7.1970, p. 1). Regulation as last amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).(12) Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops (OJ L 280, 30.10.1999, p. 43). Regulation as last amended by Regulation (EC) No 946/2001 (OJ L 133, 16.5.2001, p. 8).(13) Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (OJ L 181, 1.7.1992, p. 21). Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).(14) Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (OJ L 355, 5.12.1992, p. 1). Regulation as last amended by Commission Regulation (EC) No 495/2001 (OJ L 72, 14.3.2001, p. 6).